USDC IN/ND case 3:21-cv-00013-RLM-MGG document 5 filed 01/25/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JAMES ANDREW LOHNES,

              Petitioner,

                     v.                        CAUSE NO. 3:21-CV-13-RLM-MGG

 WARDEN,

              Respondent.

                               OPINION AND ORDER

      James Andrew Lohnes, a prisoner without a lawyer, filed habeas petitions

under 28 U.S.C. § 2254.1 He argues that he should be released from the Indiana

State Prison due to the risks presented by the ongoing coronavirus pandemic

pursuant to 18 U.S.C. § 3582(c)(1)(A). According to Section 2254 Habeas Corpus

Rule 4, the court must dismiss the petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.” “[A] habeas corpus petition must attack the fact or duration

of one’s sentence; if it does not, it does not state a proper basis for relief under §

2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). “[H]abeas

corpus is not a permissible route for challenging prison conditions.” Robinson v.

Sherrod, 631 F.3d 839, 841 (7th Cir. 2011). Mr. Lohnes’s concerns about the

risks presented by the ongoing pandemic at the Indiana State Prison don’t relate




       1 More precisely, Mr. Lohnes filed a petition and a motion for leave to amend

with a proposed amended petition attached. ECF 1, ECF 4. The court finds that
further differentiation of these petitions is unnecessary because the reasoning of this
order applies with equal force to each of them.
USDC IN/ND case 3:21-cv-00013-RLM-MGG document 5 filed 01/25/21 page 2 of 3


to the fact or duration of his sentence but instead relate to the conditions of his

confinement. Further, 18 U.S.C. § 3582(c)(1)(A) only allows the court to reduce

sentences imposed by a federal court, and Mr. Lohnes is serving a sentence

imposed by the Lake Superior Court. Because Mr. Lohnes doesn’t assert a

cognizable basis for habeas relief, the court dismisses the petitions.2

      Under Habeas Corpus Rule 11, the court must consider whether to grant

or deny a certificate of appealability. To obtain a certificate of appealability under

28 U.S.C. § 2253(c), the petitioner must make a substantial showing of the denial

of a constitutional right by establishing “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

For the reasons explained in this order, there is no basis for encouraging Mr.

Lohnes to proceed further.

      For these reasons, the court:

      (1) DISMISSES this case pursuant to Rule 4 of the Rules Governing

Section 2254 Cases;

      (2) DENIES James Andrew Lohnes a certificate of appealability pursuant

to Section 2254 Habeas Corpus Rule 11; and



      2  The court acknowledges that the orders in Lohnes v. United States, 2:20-cv-
117 (N.D. Ind. dismissed April 22, 2020), can be read to suggest that Mr. Lohnes’s
claim is properly raised in a habeas action. The first of the orders rejected an attempt
to file under 28 U.S.C. § 2241 and offered the court’s form for cases brought under 28
U.S.C. § 2254; the second order, with the additional information contained in the new
petition, denied the § 2254 petition on abstention grounds. When viewed in sequence,
the orders in that case contain no holding that a habeas action is proper.


                                           2
USDC IN/ND case 3:21-cv-00013-RLM-MGG document 5 filed 01/25/21 page 3 of 3


     (3) DIRECTS the clerk to close this case.

     SO ORDERED on January 25, 2021

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
